Title: James Madison to Isaac Coles, 29 May 1827
From: Madison, James
To: Coles, Isaac A.


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montpr.
                                
                                May 29 1825
                            
                        
                        By an arrangement with your brother Edward, $2000 were to be placed by him to my Acct in the Bank of
                            Virginia. Mr. Rutherfoord informs me that this has in effect been done and I inclose my bond for that sum which your
                            brother desired might be forwarded to you. It was understood that a moity of it accrues to his Sister Betsey, and if his
                            arrangemt. with her, does not make it appear to be the case, I shall readily substitute for the bond executed, a separate
                            bond for cash.
                        It appears that your brother underrates his Stock, in settling the amount of its proceeds with me. The
                            inclosed check for $16. repays the balances due to him. With affect esteem
                        
                            
                                J.M.
                            
                        
                    